1
    A0.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                   Pagel ofl   ~
                                                    UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                    V.                           (For Offenses Committed On or After November 1, 1987)


                       Gustavo Angel Lopez-Cruz                                  Case Number: 2:19-mj-8462

                                                                                 Carolyn L Oliver
                                                                                 Defendant's Attorney                                          ,,::..l'3
                                                                                                                                          .' '' ....
                                                                                                                                           ~

                                                                                                                                          l
REGISTRATION NO. 83295298
                                                                                                                                        :.,.    ,-···
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint           ~~~___::..~~~~~~~~~~~~~~~~~~-----__.;;..~~~
                                                                                                                             ..
                                                                                                                             1'5
                                                                                                                           U1      ·"';
    D was found guilty to count( s)                                                                                                :..~....
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                 Na tu re of Offense                                               Count Number{s)
8: 1325(a)(2)                                   ILLEGAL ENTRY (Misdemeanor)                                       1

    D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




    D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                /
                                           d        TIME SERVED              D                                        days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material,:ehange
                                      ,,       in the defendant's economic circumstances.


                            ·'. ·                          FILED
Received         ~~~~-+~~~
                           #
                       ""~:·-



                            -·"'
                                   I
                                       '
                                           ~.

                                                           FEB 2 1 2019




    Clerk's Office Copy                                                                                                        2: l 9-mj-8462
